Gmrrld C. Mane   AUSTIN.   TEXAS
 Honorable T. M. Trtmble.                   Page 2



           thtldra         r*sillyl    ia   l    8eheol district       naay k    tram-
           ferred to another dtstrlct, w to u Wepmdat                               dis-
           trict, UpOmsluh tOtmU 8s mSy k 8p.84   ~~00                            by   tnu-
           tees     of   aid   distrtats        tuto&.8tod:


              Tkt pod08 d ArtMe tC99 8ithmbiU                                       the trust008
ef iutorestad did&tS W tr8uSfn 8tl the chitdra                                  residiq   k 8
sckeol d&strictta 8uoth.r district does iot t    8 tbt mah cou-
tr8etsudtr8udmkm8dowahu8d~o(riry              3% cti it is therrtors
our apiniu8thmtrasfera m8y ks m8de tkerauder to otker tbu 8d-


                                                              Yours very thly

                                                    ATTORNKY           QKBJCRAL OF TJLXAS



                                                    BY



APPROVED OCT 3.194e
(si~r~d)GealdC.Man
Attonsy GIurrl    ef Teaas


APPROVED:
.opbioll      c-m                                                  i
By B. W. B., Chairman



O.K. -       Q.R.L.